RENDERED: DECEMBER 4, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2019-CA-1475-MR


COMMONWEALTH OF KENTUCKY                                            APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE OLU A. STEVENS, JUDGE
                       ACTION NO. 17-CR-003409


JARRUS R. RANSOM                                                      APPELLEE



                                   OPINION
                                  REVERSING

                                 ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

ACREE, JUDGE: The Commonwealth of Kentucky appeals from the Jefferson

Circuit Court’s September 19, 2019 order granting, in part, Jarrus Ransom’s

motion to suppress evidence obtained during a search of his residence. After

careful review, we reverse.
                                   BACKGROUND

              On October 7, 2016, Officer William Bower observed a vehicle driven

by Ransom fail to use its turn signal on two separate occasions. The officer

initiated a traffic stop and testified that upon approaching the vehicle to ask for

Ransom’s driver’s license and auto registration, he immediately smelled marijuana.

He was also familiar with Ransom. Specifically, he was aware that Ransom had

been arrested previously and, at least once, had resisted officers arresting him.1

(Video Recording (V.R.) 4/18/19; 8:59:09).

              Due to the marijuana odor and his familiarity with Ransom, Officer

Bower asked Ransom to exit the car and place his hands on the vehicle to facilitate

a pat-down of his outer clothing for weapons. According to Ransom’s suppression

motion that cited police body-cam video, that was when Ransom spontaneously

stated he had marijuana in his right pocket. (Record (R.) at 26). He was in

possession of 5 grams of marijuana in a baggie. A vehicle search yielded other

large bags with marijuana residue, as well as a bottle with 26 grams of codeine

residue. He was arrested and handcuffed.

              While handcuffed, Ransom tried to pull away from the officers and in

the direction of traffic. Officers then forced him to the ground to prevent further



1
  While speaking with Ransom’s mother’s boyfriend at Ransom’s residence, Officer Bower
stated that he had known Ransom “for years and years.” (V.R. 6/20/19; 8:40:40).

                                            -2-
resistance. Ransom was then transported to police headquarters where his

possessions were seized and inventoried, including keys in his possession and two

cell phones.2

                Officer Bower subsequently went to the address listed on Ransom’s

driver’s license which was the home of his mother, Gilda Lewis.3 Initially,

Ransom’s mother’s boyfriend, Van Buren Smith, was the only person present at

the house. Officer Bower told Mr. Smith that “Jarrus is back in trouble again . . . .”

(V.R. 6/20/19; 8:40:05). He then engaged Mr. Smith in the following

conversation:

                Officer: Let me tell you what the options are at this point.

                Smith:     OK.

                Officer: I want to make sure [garbled] he doesn’t have
                         anything else illegal in the house – guns, drugs,
                         anything like that.

                Smith:     I wouldn’t know.

                Officer: And that’s fine. I wouldn’t ask you to tell on him
                         or anything like that. I know how it is.


2
  Later in this opinion we address the circuit court’s erroneous finding of fact that the cell phones
were found elsewhere; however, nothing in the record contradicted the substantial evidence that
the phones were found in Ransom’s possession at the time of his arrest.
3
  Ransom’s mother’s boyfriend, Van Buren Smith, said to Officer Bower, “I think he does stay
here with his mom, but I don’t see him that much. I’m not sure. . . . I didn’t know if he was
really stayin’ here or not. I know when he first got out he had to use this address to stay here.
And after that I don’t know with him and his mom [garbled] . . . .” (V.R. 06/20/19; 8:41:13-
8:41:34).

                                                -3-
Smith:   Do you guys have a search warrant for this?

Officer: That’s where I’m headed, so just hold on. Let
         me finish explaining to you.

Smith:   [garbled] ‘cause that’s not my [garbled]

Officer: I don’t get that vibe from ya.

Smith:   Yeah, I don’t – I just woke up and you’re
         freakin’ me out.

Officer: I understand. Just let me explain to you.

Smith:   OK.

Officer: I need to make sure he doesn’t have anything
         else here.

Smith:   OK.

Officer: He has some marijuana and it looks like he had
         bigger marijuana somewhere because he had a
         big garbage bag that used to have marijuana in
         it.

Smith:   I don’t know.

Officer: So, right now, what I’m – what we’re doin’ is
         we’re knockin’ on the door and we’re asking for
         permission to look around, make sure he doesn’t
         have anything here that’s illegal.

Smith:   You see this isn’t my house to say that.

Officer: OK.

Smith:   What about his mom? Can I get his mom here
         and then you guys talk about all that or do I –
         I’m just tryin’ to cooperate.

                           -4-
            Officer: I understand.

            Smith:    ‘Cause I don’t want them to say, “Why’d you let
                      them check the house?” I don’t have no problem
                      with y’all checkin’ the house.

            Officer: I understand. I don’t want to put you in a bad
                     place ‘cause I understand the position you’re in.

            Smith:    OK.

            Officer: So, with that being said, why don’t you go ahead
                     and call his mom.

            Smith:    OK.

            Officer: And she can even say, “Yes” or “No” over the
                     phone.

(V.R. 06/20/19; 8:41:45-8:43:01). Mr. Smith called Ms. Lewis and put her on

speaker phone.

            After Smith and Lewis had a short conversation about how neither

believed Ransom had any contraband in Lewis’s home, Officer Bower was

identified to Ms. Lewis and joined the conversation, as follows:

            Officer: Would you have a problem with us taking a look
                     around to make sure he doesn’t have any more
                     drugs or weapons here?

            Lewis:    I don’t have any weapons, no drugs that I know
                      of.

            Officer: OK, so then is it alright if we look around and
                     make sure?

            Lewis:    Yeah. Do y’all have a warrant?

                                        -5-
             Officer: No, ma’am.       That’s why we’re asking your
                      permission.

             Lewis:    Well, I guess if you have to. Let me speak to
                       Van [Mr. Smith].

             Smith:    I’m right here on speaker phone. I talked to ‘em
                       about the warrant. I’m just tryin’ to cooperate.

(V.R. 06/20/19; 8:43:42-8:44:11). After more conversation between Smith and

Lewis that, in their opinion, Ransom was “not doin’ all that here,” Smith asked

Lewis:

             Smith:    Do you want them to get a search warrant or is it
                       OK to have ‘em start looking?

             Lewis:    Do whatever you gotta do.

             Smith:    It’s not my call. It’s your house.

             Lewis:    I guess they can.

             Smith:    OK.

             Lewis:    But I don’t know what they’re gonna find.

             Smith:    Me either. I don’t know either.

(V.R. 06/20/19; 8:44:28-8:44:44).

             Soon, Ms. Lewis returned home. By then, Officer Bower had noticed

what he described as a closet in an attached carport affixed to the house, but still

within the curtilage of Ms. Lewis’s property. The storage closet was locked.

Officer Bower asked Ms. Lewis if she had a key. She indicated she normally kept


                                           -6-
the key in a specific spot in her house and went to retrieve it. When she returned,

she stated she was unable to find it and said Ransom must have it. As she

described the key, Officer Bower realized he had seen it on Ransom’s person

during the arrest and property inventory process at the police station.4 Officer

Bower returned to the police station and retrieved the key.5 He then returned to

Ms. Lewis’s residence and used the key to open the storage closet. Among the

many household items in the closet, the investigating officers discovered additional

marijuana and seized it.6

               A search warrant was obtained to examine the contents of Ransom’s

two cell phones. That search yielded further evidence that Ransom was engaged in

trafficking. Ransom was charged with one count of trafficking in marijuana, more

than eight ounces but less than five pounds; third-degree possession of a controlled



4
  Specifically, Ms. Lewis said, “He [Ransom] might have the key. It normally stays right in
here. . . . It has a little red thing on it . . . like a bottle opener type thing.” Officer Bower
immediately responded, “I’m pretty sure he’s got that.” (V.R. 06/20/19; 8:47:50-8:48:07). His
testimony at the suppression hearing was that he remembered Ransom had it in his possession
when he was arrested. In fact, a photograph of a red, bottle opener key ring holding four keys
(none were car keys) had been inventoried as Ransom’s property at booking and a photograph of
the keys was part of the Commonwealth’s compliance with the circuit court’s pre-trial discovery
order.
5
  Later in this opinion we address the circuit court’s finding of fact that Officer Bower obtained
the key from Ransom himself.
6
 Photos of the closet’s contents, provided to defense counsel, showed a Black & Decker leaf
blower, a disposable diaper box, outdoor furniture cushions, a Rain-X car cover box, Sterno and
disposable chafing pans, and other household items, in addition to the bags of marijuana.



                                                -7-
substance; possession of drug paraphernalia; resisting arrest; and failure to give a

proper turn signal. Ransom moved to suppress all the evidence seized from his

initial stop, asserting it was not based on probable cause. In addition, he moved to

suppress all evidence from the subsequent search of his mother’s home and storage

closet, contending the investigating officers did not obtain lawful consent.

             After an evidentiary hearing, the circuit court entered an order

granting in part and denying in part the suppression motion. Specifically, the

circuit court concluded the marijuana found on Ransom’s person and in his vehicle

was lawfully seized. The court also concluded the subsequent search of his

Mother’s home was lawful, because Officer Bower received her consent prior to

the search. However, the court concluded that Ms. Lewis’s consent did not extend

to the search of her storage closet in her carport or the seizure of cell phones.

             The circuit court determined the evidence seized from the storage

closet was the result of an unlawful search because Ransom had a reasonable

expectation of privacy in the storage closet, he controlled the key to access that

closet, and the police deprived him of that key without his consent. Therefore, so

goes the circuit court’s rationale, the marijuana seized from the closet could not be

introduced into evidence at trial. Furthermore, because the circuit court found as

fact that the police recovered Ransom’s two cell phones from the closet, none of




                                          -8-
the evidence on those phones, obtained pursuant to a lawful search warrant, could

be introduced into evidence at trial because it was “fruit of the poisonous tree.”

               The Commonwealth brought this appeal, claiming the circuit court

made findings of fact not supported by substantial evidence and this led the court

to erroneous conclusions of law. We agree.

                             STANDARD OF REVIEW

               Our review of a trial court’s decision on a motion to suppress is two-

fold. Adcock v. Commonwealth, 967 S.W.2d 6, 8 (Ky. 1998). First, we must

determine whether the trial court’s findings of fact are supported by substantial

evidence and, if so, they are conclusive. Id. Second, we review de novo the trial

court’s application of the law to those facts. Brown v. Commonwealth, 416 S.W.3d
302, 307 (Ky. 2013).

                                      ANALYSIS

               To begin, key findings of fact undergirding the circuit court’s ruling

are not supported by substantial evidence. We first address the erroneous

factfinding.

               There is no evidence that the cell phones were ever in the closet.

They were seized from Ransom’s person at the time of his arrest. The police

investigative report states that “Ransom was in possession of two phones when he




                                           -9-
was stopped . . . .”7 Ransom’s own memorandum in support of his suppression

motion states, “Cell phones were seized from Mr. Ransom.” (R. at 26). During

the suppression motion hearing, Ransom’s counsel even objected to the

Commonwealth’s questions about the cell phones as being irrelevant. (V.R.

04/18/19; 8:56:23) (“Unless they’ve got a purpose to this [testimony about the

phones] as to the suppression motion, I object.”).

              The text-message evidence found on those cell phones is not the fruit

of a poisonous tree. Rather, the evidence resulted from a search based on a

warrant, following a lawful seizure of property pursuant to a lawful arrest. (V.R.

04/18/19; 8:55:56). Such evidence should not have been suppressed.

              That leaves only the question of evidence discovered in the closet.

              The evidence was conflicting regarding where Officer Bower obtained

the key to Lewis’s closet. The property and evidence voucher listed property

seized when and where Ransom was arrested, which indicates the key was in

police possession when Officer Bower retrieved it,8 notwithstanding that the

officer testified he returned to police headquarters and “got the key from him

there.” (V.R. 06/20/19; 8:55:50). There are two reasons this is a distinction


7
 The document is Bates stamped as 000001 and is preserved in the record as a digital file on a
CD attached to the Commonwealth’s response to court’s order of discovery. (R. at 8).
8
  The voucher inventoried the property Officer Bower seized when and where he arrested
Ransom. The document is Bates stamped as 000013 and is preserved in the record as a digital
file on a CD attached to the Commonwealth’s response to court’s order of discovery. (R. at 8).

                                              -10-
without legal consequence: (1) The key was not unlawfully taken from Ransom,

whose consent was not required under these circumstances; and (2) it was

sufficient that Lewis gave the police consent to search her closet on her carport that

contained her property.

             The Supreme Court of the United States has addressed an analogous

Fourth Amendment question upon which this Court can readily rely to resolve the

legal question here. In United States v. Edwards, a lawfully arrested defendant

spent the night in custody before the police realized examination of the clothes he

was wearing when he committed his crime might yield evidence. 415 U.S. 800,

801-02, 94 S. Ct. 1234, 39 L. Ed. 2d 771 (1974). Officers purchased substitute

clothing for the defendant and seized from him the clothing he had been wearing

the day before. Id. at 802.

             The specific question Edwards answers is: “whether the Fourth

Amendment should be extended to exclude from evidence certain clothing taken

from respondent Edwards while he was in custody at the city jail approximately 10

hours after his arrest.” Id. at 801. As applicable in the case now before this Court,

Edwards says:

             the normal processes incident to arrest and custody had not
             been completed when Edwards was placed in his cell on
             the night of May 31. With or without probable cause, the
             authorities were entitled at that point not only to search
             Edwards’ clothing but also to take it from him and keep it
             in official custody. . . .

                                        -11-
             ....

             This was and is a normal incident of a custodial arrest, and
             reasonable delay in effectuating it does not change the fact
             that Edwards was no more imposed upon than he could
             have been at the time and place of the arrest or
             immediately upon arrival at the place of detention. The
             police did no more [the day after the arrest] than they were
             entitled to do incident to the usual custodial arrest and
             incarceration.
Id. at 804-06.

             But the Supreme Court did not stop there. Discussing United States v.

Caruso, 358 F.2d 184 (2d Cir. 1966), it noted:

             Caruso is typical of most cases in the courts of appeals that
             have long since concluded that once the accused is
             lawfully arrested and is in custody, the effects in his
             possession at the place of detention that were subject to
             search at the time and place of his arrest may lawfully be
             searched and seized without a warrant even though a
             substantial period of time has elapsed between the arrest
             and subsequent administrative processing, on the one
             hand, and the taking of the property for use as evidence,
             on the other. This is true where the clothing or effects are
             immediately seized upon arrival at the jail, held under the
             defendant’s name in the ‘property room’ of the jail, and at
             a later time searched and taken for use at the subsequent
             criminal trial. The result is the same where the property is
             not physically taken from the defendant until sometime
             after his incarceration.
Id. at 807-08 (footnotes omitted).

             In upholding the seizure of Edwards’ clothes, the Supreme Court

stated that although “‘the legal arrest of a person should not destroy the privacy of

                                         -12-
his premises, it does – for at least a reasonable time and to a reasonable extent –

take his own privacy out of the realm of protection from police interest in weapons,

means of escape, and evidence.’” Id. at 808-09 (quoting United States v. DeLeo,

422 F.2d 487, 493 (1st Cir. 1970)).

             The normal process incident to arrest and custody had not been

completed when Ransom was delivered to the police station. Any subsequent

search and seizure that may have occurred while he was in police custody

remained a search incident to a lawful arrest, rendering it valid. Any privacy

interest Ransom had in the key while in custody was out of the realm of Fourth

Amendment protection, as it was potential evidence of criminal activity.

             One exception to the Fourth Amendment’s requirement of a warrant is

when a search is pursuant to a proper consent. Cook v. Commonwealth, 826
S.W.2d 329, 331 (Ky. 1992) (citing United States v. Watson, 423 U.S. 411, 96 S.

Ct. 820, 46 L. Ed. 2d 598 (1976)). The circuit court concluded that Ransom’s

mother consented to the search of her home but could not consent to the search of

the closet. We disagree.

             Consent to a search of premises need not be given by the suspect of

criminal activity but may also be given by a third party who possesses common

authority over the premises. Commonwealth v. Nourse, 177 S.W.3d 691, 696 (Ky.

2005). The test for third-party consent rests on whether the third party has


                                         -13-
common authority or a sufficient relationship to the area or effects to be searched.

Colbert v. Commonwealth, 43 S.W.3d 777, 781 (Ky. 2001). “In analyzing the

validity of a third-party consent, we must determine whether a police officer could

reasonably believe from the context involved that the consenting party had

common authority over the premises.” Perkins v. Commonwealth, 237 S.W.3d
215, 219 (Ky. App. 2007). We conclude Ransom’s mother had common authority

over the storage closet, rendering the search valid.

             As noted above, the storage closet was affixed to the outside of

Lewis’s house. When asked expressly if she would open the exterior closet, she

unhesitatingly went to retrieve the key and was surprised to find it missing. She

said the key was not where she normally kept it. In itself, that is evidence of

communal use of the key and closet by all who resided in Lewis’s house. She said

and did nothing suggesting Ransom used the closet exclusively or otherwise

exercised sole dominion over the closet or its contents. She could have consented

to have the locked door forced open, but her description prompted Officer Bower’s

recollection of having seen the key when he arrested Ransom, and that meant

forcing the door open was unnecessary. We conclude it was reasonable for the

investigating officers to believe Lewis had authority over the storage closet. That

conclusion is not undermined by evidence that the contents of the closet were not




                                         -14-
limited solely to bags of marijuana but included the very kinds of household items

a homeowner like Lewis would store there.

             Ransom’s control over the key may be evidence of his dominion over

the marijuana, but it does not equate to his exclusive expectation of privacy in the

closet or its other contents. Accordingly, we conclude the search of the closet did

not violate Ransom’s Fourth Amendment rights.

             It is true that, with Ransom in custody, there was time to obtain a

search warrant. However, Lewis’s consent made that step constitutionally

unnecessary, eliminating both delay and any risk of evidence tampering in the

meantime.

                                  CONCLUSION

             That part of the Jefferson Circuit Court’s September 19, 2019 order

granting, in part, Ransom’s motion to suppress evidence is hereby reversed.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Daniel Cameron                             Rob Eggert
Attorney General of Kentucky               Tricia Lister
                                           Louisville, Kentucky
Jason B. Moore
Special Assistant Attorney General
Louisville, Kentucky




                                        -15-